Title: From Thomas Jefferson to George Hammond, 13 June 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia June 13. 1793.

Your Memorial of the 11th. instant, stating that the British brigantine Catharine has been taken by the French frigate the Embuscade within 2. or 2½miles of the shores of the US. was duly laid before the President, and in consequence thereof the Governor of New York, where the brigantine is understood to be arrived, is desired to take possession of her. It being now supposed that the tribunals of the country will take cognisance of these cases, so far as they involve acts of force committed within the limits of the protection of the US. instructions are given to the Governor to turn the case over immediately to the civil power, and to the Attorney of the US. for the district of New York to put it into a proper channel for decision. I am therefore to desire you will be so good as to have the parties interested apprised without delay that they are to take measures as in ordinary civil cases for the support of their rights judicially. Should the decision be in favor of the jurisdiction of the court, it will follow that all future similar cases will devolve at once on the individuals interested to be taken care of by themselves, as in other questions of private property provided for by the laws. The Governors of the several states, as the head of their militia, are desired to aid the civil power should it be necessary. This train of things is much more desireable for the Executive, whose functions are not analogous to  the questions of law and fact produced by these cases, and whose interference can rarely be proper where that of the Judiciary is so.
The Governor of New York, in consequence of circular instructions issued, having informed the President that he had taken possession of a sloop lately called the Polly, and now the Republican, on evidence that she was armed, equipped and manned in the port of New York to cruize on the enemies of the French republic, he has been desired to turn that case also over to the civil power, and the attorney for the district is instructed to institute proceedings at law before the proper court for preventing the vessel from being applied to the purpose of her destination, and for punishing all the individuals concerned in the enterprize. I have thought it proper to communicate to you this transaction as it shews that the measures taken by the executive to prevent these enterprizes are likely to be efficacious: the Governors being, in these also, desired to interpose the aid of their militia where the power or position of the offenders are beyond the ordinary means of coercion wherewith the civil authority is provided.It was perhaps to be expected that in the first moments of a foreign war, the minds of most persons here would be unapprised of the laws of their new position: and we have little reason to doubt, from the habits of order which characterize our citizens, that a short time will suffice to bring them acquainted with the line they are to pursue, and to lessen the occasions of recurrence to the public authority. I have the honour to be with sentiments of great esteem & respect Sir, your most obedient & most humble servt.

Th: Jefferson

